DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species I (Figures 2, 5) corresponds to claims 1-16 in the reply filed on 1/05/2022 is acknowledged.  The traversal is on the ground(s) that there would be not a serious burden on the examiner if restriction is not required based on Figure 2 and Figure 4.  This is not found persuasive because of the following reasons.
a/ Figure 2, paragraphs [0022]-[0026], discloses imaging device which includes a first light sensor element 11, a second light sensor element 12, a second polarizer part 13 provide upstream of the second light sensor element 12, while Figure 4, paragraphs [0031]-[0032], discloses imaging device which includes two first light sensor elements 11, two second light sensor elements 12, two second polarizer parts 13 may be glued to respectively the two second light sensor elements 12.  This indicates that Figure 2 and Figure 4 are two distinct species.
b/ The search for feature of “two second light sensor elements 12, two second polarizer parts 13 may be glued to respectively the two second light sensor elements 12,” as disclosed in Species of Figure . 
The requirement is still deemed proper and is therefore made FINAL.

Claims 6, 13 are withdrawn from consideration by the Examiner, as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/05/2021.
Claims 6, 13 are withdrawn from consideration by the Examiner for the reasons follows.
Claims 6 and 13, each recites limitation “wherein the second polarizer part is glued to the at least one second light sensor element,” which is not disclosed in elected Species I (Figures 2, 5). Instead, Figure 4, Specification, paragraph [0031], discloses “the imaging device 1 may have two second polarizer parts 13. Each second light sensor element 12 may be glued to a second polarizer part 13. Alternatively, two second light sensor elements 12 may share one second polarizer part 13. The two second light sensor elements 12 may be glued respectively to the second polarizer parts 13,” which read on limitation “wherein the second polarizer part is glued to the at least one second light sensor element.” Figure 4 is a non-elected Species III (Figures 4, 5) or non-elected Species III (Figures 4, 6).  Therefore, claims 6, 13 are withdrawn from consideration by the Examiner

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

IMAGING DEVICE, USER EQUIPMENT METHOD FOR ACQUIRING AMBIENT LIGHT, HAVING POLARIZER PARTS.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by deJong et al. (US 9,612,152).
Regarding claim 1, deJong et al. discloses an imaging device, to be installed under a display (light emitting device 106 may be a display screen, figure 3, column 2, lines 50-62; column 3, line 63 – column 4, line 51) having a first polarizer part (first linear polarizer 202, figure 3, column 3, line 63 – column 4, line 51), comprising:
at least one first light sensor element (first channel 308 of the light sensor, figure 3, column 3, line 63 – column 4, line 51);
at least one second light sensor element (second channel 309 of the light sensor, figure 3, column 3, line 63 – column 4, line 51); and
a second polarizer part (second linear polarizer 304, figure 3, column 3, line 63 – column 4, line 51) provided upstream of the at least one second light sensor element along a direction in which light is incident on the at least one second light sensor element,

the at least one first light sensor element receives screen light emitted by the display and first polarized ambient light incident through the first polarizer part (figure 3, column 3, line 63 – column 4, line 51); and
the at least one second light sensor element receives the screen light emitted by the display and second polarized ambient light incident through the first polarizer part and the second polarizer part (figure 3, column 3, line 63 – column 4, line 51).

Regarding claim 2, deJong et al. discloses wherein:
the polarization orientation of the first polarizer part is perpendicular to the polarization orientation of the second polarizer part (figure 3, column 3, line 63 – column 4, line 51);
the at least one first light sensor element receives the screen light emitted by the display and the first polarized ambient light incident through the first polarizer part (figure 3, column 3, line 63 – column 4, line 51); and
the at least one second light sensor element receives the screen light emitted by the display (figure 3, column 3, line 63 – column 4, line 51).

Regarding claim 3, deJong et al. discloses wherein the first polarizer part comprises a first polarizer, and the second polarizer part comprises:
a second polarizer parallel to the first polarizer (figure 3, column 3, line 63 – column 4, line 51).



in an installed state, the at least one first light sensor element and the at least one second light sensor element are located coplanar in an installation plane parallel to the display (figure 3, column 3, line 63 – column 4, line 51); and
the at least one first light sensor element and the at least one second light sensor element are provided side by side in the installation plane (figure 3, column 3, line 63 – column 4, line 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over deJong et al. (US 9,612,152) in view of Cok (US 2008/0165267).
Regarding claim 5, deJong et al. fails to disclose a camera.
However, Cok discloses an integrated display and the capture apparatus 100, which includes a capture device 40 (i.e., camera), figures 4-5, paragraphs [0054]-[0057], [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in deJong et al. by the teaching of Cok in order to capture an image for viewing on a display (paragraph [0054]).

Claims 7-12 rejected under 35 U.S.C. 103 as being unpatentable over Cok (US 2008/0165267) in view of deJong et al. (US 9,612,152).

a processor (CPU 116, figure 18, paragraphs [0088]-[0090]); 
a display (display 5, figures 2A-2B, 5-6, 18, paragraphs [0050]-[0051]); and 
an imaging device (capture device 40, figures 2A-2B, 5-6, 18, paragraphs [0050]-0058]) installed under the display and including: at least one first light sensor element (a sensor pixel of an array pixel sensors of image sensor 41, figures 2A-2B, 5-6,paragraphs [0051]-0053]); at least one second light sensor element (a sensor pixel of an array pixel sensors of image sensor 41, figures 2A-2B, 5-6,paragraphs [0051]-0053]);
wherein the processor is electrically connected to the at least one first light sensor element and the at least one second light sensor element of the imaging device (figure 18, paragraphs [0088]-[0090]).
Cok fails to disclose:
a display having a first polarizer part; 
a second polarizer part provided upstream of the at least one second light sensor element along a direction in which light is incident on the at least one second light sensor element, 
wherein polarization orientation of the first polarizer part is at a preset angle with respect to polarization orientation of the second polarizer part; 
the at least one first light sensor element receives screen light emitted by the display and first polarized ambient light incident through the first polarizer part; and 
the at least one second light sensor element receives the screen light emitted by the display and second polarized ambient light incident through the first polarizer part and the second polarizer part.
However, deJong et al. discloses an electronic device includes:
a display (light emitting device 106 may be a display screen, figure 3, column 2, lines 50-62; column 3, line 63 – column 4, line 51) having a first polarizer part (first linear polarizer 202, figure 3, column 3, line 63 – column 4, line 51); and 

wherein polarization orientation of the first polarizer part is at a preset angle with respect to polarization orientation of the second polarizer part (first linear polarizer 202 is oriented orthogonally to the second linear polarizer 304, figure 3, column 3, line 63 – column 4, line 51); 
the at least one first light sensor element (first channel 308 of the light sensor, figure 3, column 3, line 63 – column 4, line 51) receives screen light emitted by the display and first polarized ambient light incident through the first polarizer part (figure 3, column 3, line 63 – column 4, line 51); and 
the at least one second light sensor element (second channel 309 of the light sensor, figure 3, column 3, line 63 – column 4, line 51) receives the screen light emitted by the display and second polarized ambient light incident through the first polarizer part and the second polarizer part (figure 3, column 3, line 63 – column 4, line 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Cok by the teaching of deJong et al. in order to provide a structure that allows devices that emit light and devices that sense light to be mounted below the same transparent surface of the device housing while minimizing the effect of light from the devices that emit light on the devices that sense light to provide accurate sensing (column 1, lines 30-35).

Regarding claim 8, Cox discloses a memory storing an instruction executable by the processor (a memory included in an integrated display and the capture apparatus 100 for storing an instruction executable by the CPU 116, figure 18, paragraphs [0088]-[0090], wherein the processor is configured to
(a signal output by a pixel sensor 45 of an array of sensor pixels 45 of image sensor 41, figure 4, paragraphs [0051]-[0053]), the first electric signal corresponding to the screen light emitted by the display and the first polarized ambient light incident through the first polarizer part of the display received by the at least one first light sensor element;
acquire second light sensor data collected by the at least one second light sensor element, the second light sensor data comprising a second electric signal (a signal output by a pixel sensor 45 of an array of sensor pixels 45 of image sensor 41, figure 4, paragraphs [0051]-[0053]), the second electric signal corresponding to the screen light emitted by the display, and the second polarized ambient light incident through the first polarizer part of the display and the second polarizer part of the imaging device received by the at least one second light sensor element; and
acquire, according to the second light sensor data and the first light sensor data, third light sensor data as an electric signal (signal output by an array of sensor pixels 45 of image sensor 41, figure 4, paragraphs [0051]-[0053]) corresponding to ambient light.

Regarding claim 9, deJong et al. discloses wherein:
the polarization orientation of the first polarizer part is perpendicular to the polarization orientation of the second polarizer part (figure 3, column 3, line 63 – column 4, line 51);

Regarding claim 10, deJong et al. discloses wherein the first polarizer part comprises a first polarizer, and the second polarizer part comprises a second polarizer parallel to the first polarizer (figure 3, column 3, line 63 – column 4, line 51).



the at least one first light sensor element and the at least one second light sensor element are located coplanar in an installation plane parallel to the display (see figure 3); and
the at least one first light sensor element and the at least one second light sensor element are provided side by side in the installation plane (see figure 3).

Regarding claim 12, Cox wherein the imaging device comprises a camera (capture device 40, figures 4-5, paragraphs [0054]-[0057], [0090]).

Regarding claim 14, claim 14 is a method claim corresponds to apparatus claims 7-8; therefore, claim 14 is rejected for the same reasons given in claims 7-8.

Regarding claim 16, claim 16 is rejected for the same reasons given in claim 14.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USUKURA et al. (US 2016/0274450) discloses screen and display/imaging device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        1/14/2022